DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In view of the Appeal Brief filed on 9/6/22, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ABBY J FLYNN/           Supervisory Patent Examiner, Art Unit 3672                  


                                                                                                                                                                           
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 8, 9, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petitjean (USP 5,355,802).
With respect to claim 1, Petitjean disclose a perforating gun for perforating a subterranean well casing containing well fluids, comprising: a body (31) having a first axial end (the top end) and a second axial end (the bottom end), the second axial end disposed opposite the first axial end, wherein the perforating gun has an operational orientation, and in the operational orientation the second axial end is disposed downhole of the first axial end (see figure 3); a plurality of shaped charges mounted within the body (33A and 33B) between the first axial end and the second axial end, each shaped charge having an amount of an explosive material; at least one initial propellant (59 in body 45B) configured to produce a volume of gas at an elevated pressure upon firing (see column 5 lines 13-35) the at least one initial propellant disposed on the body (see figure 3, wherein 45B is attached within and conveyed with 31 and thus on 31) axially between the plurality of shaped changes and the second axial end (see figure 3, 45B is below 33A and 33B and above the bottom end), and configured to drive the well fluids away from the plurality of shaped charges upon being fired in a direction from the second axial end toward the first axial end (see column 5 lines 13-35, wherein the gas zone that is created would do this as it creates a zone around the propellant which would go along the tool both upwardly and downwardly); and an actuating mechanism (39, 47, 37), in communication with each shaped charge and the at least one initial propellant, wherein the actuating mechanism is configured to fire the at least one initial propellant before firing any of the plurality of shaped charges to cause the volume of elevated pressure gas to drive the well fluids away from the plurality of shaped charges for a period of time, and to fire the plurality of shaped charges within the period of time (see column 5 lines 13-48). 
	With respect to claim 2, Petitjean disclose wherein the at least one initial propellant is a solid propellant (59).
With respect to claim 8, Petitjean disclose wherein the actuating mechanism is electrically actuated (via 43).
With respect to claim 9, Petitjean disclose a well casing perforation system for perforating a well casing within a subterranean well, the well casing containing a well fluid, and the well casing having an inner passage defined by an inner surface, comprising: a perforating gun (31) having a body having a first axial end and a second axial end, the second axial end disposed opposite the first axial end, and an outer radial surface, wherein the perforating gun is configured to be received within the well casing (see column 4 lines 47-61) with an annular region of well fluid disposed between the outer radial surface of the body and the inner surface of the well casing inner passage (see column 2 lines 51-62) and with the second axial end disposed downhole of the first axial end, the perforating gun further including a plurality of shaped charges (33A and 33B) mounted within the body between the first axial end and the second axial end, and at least one initial propellant (59 in body 45B) disposed on the body (see figure 3, wherein 45B is attached within and conveyed with 31 and thus on 31) axially between the plurality of shaped changes and the second axial end (see figure 3) and configured to drive the well fluids away from the plurality of shaped charges upon being fired in a direction from the second axial end toward the first axial end (see column 5 lines 13-35, wherein the gas zone that is created would do this, as it creates a zone around the propellant which would go along the tool both upwardly and downwardly); and a controller (see column 5 lines 13-35) configured to selectively cause the perforating gun to actuate when the perforating gun is disposed within the well casing, which actuation of the perforating gun includes first causing the at least one initial propellant to fire and to cause the volume of elevated pressure gas to drive the well fluids away from the plurality of shaped charges for a period of time, and second causing the plurality of shaped charges to fire during the period of time (see column 5 lines 13-48).  
With respect to claim 13, Petitjean disclose wherein the actuating mechanism is electrically actuated (via 43).
With respect to claim 14, Petitjean disclose a method of perforating a well casing within a subterranean well, the well casing containing a well fluid, and the well casing having an inner passage, the method comprising: providing a perforating gun (31) having a body, the body having a first axial end (top end) and a second axial end (bottom end) disposed opposite the first axial end, a plurality of shaped charges (33A and 33B) mounted within the body between the first axial end and the second axial end, and at least one initial propellant (59 in body 45B) disposed on the body (see figure 3, wherein 45B is attached within and conveyed with 31 and thus on 31) axially between the plurality of shaped charges and the second axial end (see figure 3), and wherein the perforating gun body has an exterior surface proximate the plurality of shaped charges (see figure 3); disposing the perforating gun within the well casing inner passage with the second axial end of the perforating gun body downhole of the first axial end of the perforating gun (see figure 3), and at a position where a diameter of the body exterior surface is less than an inner diameter of the well casing inner passage (see column 4 lines 47-61), at which position an annular region is disposed around the perforating gun and between the perforating gun and the well casing (see column 4 lines 47-61), and the annular region is filled with said well fluid (see column 4 line 67-column 5 line 12); driving the well fluid in a direction from the second axial end of the perforating gun body toward the first axial end of the perforating gun body and out of the annular region by firing the at least one initial propellant (see column 5 lines 13-35, wherein the gas zone that is created would do this as it creates a zone around the propellant which would go along the tool both upwardly and downwardly), the propellant firing producing an amount of gas in the annular region at an elevated pressure relative to the well fluid (see column 5 lines 13-48), the amount of gas in the annular region at said elevated pressure maintaining in a manner the maintains the well fluid out of the annular region for a period of time (see column 5 lines 13-48); and perforating the well casing by firing the plurality of shaped charges during the period of time in which the well fluid is maintained out of the annular region (see column 5 lines 36-48).  
With respect to claim 18, Petitjean disclose wherein the actuating mechanism is electrically actuated (via 43).
With respect to claim 19, Petitjean disclose wherein the electrically operated actuating mechanism is engaged by a signal sent from a well control station (see column 4 lines 47-61).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petitjean in view of Mace et al. (USP 9,181,790).
With respect to claim 3, Petitjean does not specifically disclose at least one of potassium perchlorate, ammonium perchlorate, or barium perchlorate.  Mace et al. disclose that known propellants include anions of perchlorate and cations such as ammonium, K, and Ba (see column 32 lines 35-61).  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected at least one of potassium perchlorate, ammonium perchlorate, or barium perchlorate, as taught by Mace et al. as it is a commonly used type of propellant and furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

7.	Claim(s) 7, 12, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Petitjean.
With respect to claims 7, 12, and 16, Petitjean does not disclose the actuating mechanism is mechanically actuated.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used a mechanical actuation, since it is admitted prior art of the equivalence of electrical and mechanical actuation mechanisms for their use in the perforating art and the selection of any of these known equivalents to actuate a perforating tool would be within the level of ordinary skill in the art.
With respect to claims 20 and 21, Petitjean does not disclose the actuating mechanism is pressure actuated.  It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have used pressure actuation, since it is admitted prior art of the equivalence of electrical and pressure actuation mechanisms for their use in the perforating art and the selection of any of these known equivalents to actuate a perforating tool would be within the level of ordinary skill in the art.

8.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petitjean in view of Umphries et al. (USP 8,910,556).
	With respect to claim 17, Petitjean does not disclose the details of the mechanical actuating mechanism.  Umphries disclose that it is known to actuate a perforating gun with a drop bar mechanism (see column 1 lines 37-50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Petitjean in view of Grove in view of Hill et al. by using a drop bar as taught by Umphries in order to actuate the perforating gun.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-3, 7-9, 12-14, and 16-21 have been considered but are moot.  Upon reconsideration, Petitjean alone teaches the claimed limitations.  As noted above, the propellant is considered on the body and the propellant 45B is below the plurality of shaped charges (33A and 33B).   In view of this new rejection, prosecution is reopened and this rejection is hereby made nonfinal.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672